Appeal by the defendants from two judgments (one as to each of them) of the County Court, Suffolk County (Vaughn, J.), each rendered March 13, 1984, convicting each of them of murder in the second degree, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial, after a hearing of those branches of the defendants’ pretrial motions which were to suppress certain evidence.
Justice Lawrence has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgments are affirmed.
On appeal, the defendants challenge the denial of the suppression of their statements to the police. We find, however, that the hearing court’s determinations were supported by the record, and there is no reason to disturb those determinations. We also find, contrary to the defendants’ claim, that their guilt of murder in the second degree was proven overwhelmingly. We note that during the defense’s direct examination of a witness, the prosecutor made the following improper remark in response to the following question:
"Q Do you recall what she [the defendant LaPinta] said to you in sum and substance when you made that visit [to the Suffolk County Jail] * * *
“[the prosecutor] I’m objecting what she [the defendant LaPinta] said to this witness. That’s hearsay. Let her take the stand if she wants to”.
However, in view of the prompt curative instruction given to the jury, the overwhelming evidence of the defendants’ guilt, the fact that the defendants’ attorneys stated in their openings that the defendants would testify and the fact that both the defendants ultimately did testify, we find the error to be *782harmless (see, People v Crimmins, 36 NY2d 230, 237; People v Alexander, 64 AD2d 668; People v Bates, 58 AD2d 838; People v Krische, 50 AD2d 872). We have considered the defendants’ other contentions, and find them to be without merit or unpreserved for review. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.